Although as between two persons claiming under deeds which interfere, the possession be with the better title unless the other party have an actual possession within the disputed part, yet, as applied to the case of a mere wrongdoer, the instructions conform to our adjudications, and seem, indeed, to follow from the doctrine of constructive possession, which is indispensable, in the present state of the country, to the protection of peaceable possessors and claimants against lawless intrusions. Wyrick v.Bishop, 8 N.C. 485, is in point, and gives very satisfactory reasons why an entry under a deed into a part of a tract of land should, as against a mere wrongdoer, be considered an entry into the whole, it not appearing that any one else has possession of any part.
PER CURIAM.                                                   No error. *Page 257
Cited: McCormick v. Munroe, 48 N.C. 334; Lamb v. Swain, id., 372;Aycock v. R. R., 89 N.C. 324; Thornton v. R. R., 150 N.C. 693; Simmonsv. Box Co., 153 N.C. 261; Ray v. Anders, 164 N.C. 314.
(375)